MEMORANDUM **
Richard Hutauruk, a native and citizen of Indonesia, petitions for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s decision denying his application for asylum, withholding of removal, and protection under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Nagoulko v. INS, 333 F.3d 1012, 1015 (9th Cir.2003), and we deny the petition for review.
The agency denied Hutauruk’s asylum claim as time barred. Hutauruk does not challenge this finding in his opening brief.
Substantial evidence supports the agency’s denial of withholding of removal because Hutauruk failed to demonstrate past persecution on account of a protected ground. See id. at 1016-18; see also Rostomian v. INS, 210 F.3d 1088, 1089 (9th Cir.2000). In addition, even if the disfavored group analysis set forth in Sael v. Ashcroft, 386 F.3d 922, 927-29 (9th Cir.2004) applies to Indonesian Christians seeking withholding of removal, Hutauruk has not established a clear probability of future persecution. See Hoxha v. Ashcroft, 319 F.3d 1179, 1184-85 (9th Cir.2003). Finally, Hutauruk failed to establish that there is a pattern or practice of persecution of Christians in Indonesia. See Lolong v. Gonzales, 484 F.3d 1173, 1180-81 (9th Cir.2007) (en banc).
*697Substantial evidence also supports the agency’s denial of CAT relief because Hutauruk has not demonstrated that it is more likely than not that he will be tortured if he returns to Indonesia. See Malhi v. INS, 336 F.3d 989, 993 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.